MADDOX, Justice
(dissenting).
Because I believe that the defendant AAA Cooper Transportation (“Cooper”) demonstrated that it terminated the plaintiff Jimmy Sims’s employment for a legitimate reason, and because I believe that Sims has presented no substantial evidence indicating that Cooper’s reason was a pretext for an impermissible termination, I do not believe that a jury question exists. Therefore, I must respectfully dissent. See Alexander v. Jitney Jungle Stores of America, Inc., 673 So.2d 402, 404 (Ala.1995) (Maddox, J., dissenting).
HOOPER, C.J., and HOUSTON, J., concur.